Citation Nr: 0400481	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  00-22 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran served on active duty from July 1968 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In December 2001, the Board remanded the case for additional 
development.


FINDINGS OF FACT

1.  The veteran does not suffer from PTSD related to a 
corroborated in-service stressor.

2.  The veteran's service-connected hemorrhoids are not 
large, thrombotic, or irreducible, with excessive redundant 
tissue.


CONCLUSION OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).

2.  The criteria for entitlement to a compensable evaluation 
for service-connected hemorrhoids have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that after this claim was 
filed, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that the passage of the VCAA and its 
implementing regulations does not prevent the Board from 
rendering a decision on the veteran's appeal at this time, as 
all notification and development action needed to render a 
fair decision has, to the extent possible, been accomplished.  

Through the rating decision, Statement of the Case, and 
various correspondence and communication from the RO (in 
particular, letters from the RO dated in April 2001 and April 
2002 as well as the December 2001 Board Remand), the 
appellant has been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal.  Thus, the 
Board finds that the appellant has received sufficient notice 
of the information and evidence needed to support his claim 
and he has been provided ample opportunity to submit 
information and evidence.  

Moreover, in the April 2001 and April 2002 letters from the 
RO, the appellant was advised as to what information he 
should provide and what information VA would obtain for him.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO and the Board have made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim.  There is no 
outstanding request for a hearing. 

Additionally, copies of the veteran's service medical records 
as well as his VA examination and treatment reports have been 
associated with the claims file.  The Board notes that the 
appellant has not identified, and the record does not 
otherwise indicate, that any existing pertinent evidence that 
is necessary for a fair adjudication of the claim has not 
been obtained.  

In this regard, the Board notes that it is contended by and 
on behalf of the veteran that he should be afforded another 
VA PTSD examination because the May 2003 VA examination was 
inadequate.  Specifically, it is alleged that the examination 
was of poor quality because the examination report includes 
"ambiguous findings" by the examiner.  The Board disagrees.  
The examination report essentially reflects that the veteran 
was examined by a licensed physician and, although the 
veteran exhibits some symptoms of PTSD under the diagnostic 
criteria provided in the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), he does not exhibit enough PTSD 
symptoms to warrant a diagnosis of PTSD.  Moreover, the 
examination report was approved by the administrative 
physician.  Accordingly, the Board finds that the examination 
report is adequate for the purposes of this case and, when 
viewed together with the other medical reports, to allow for 
informed appellate review of questions which are essentially 
medical in nature.  Under these circumstances, no useful 
purpose would be served in this case by delaying appellate 
review for additional development.

It is further noted that, although the veteran's substantive 
appeal, received at the RO in September 2000, includes a 
request for a hearing before a hearing officer at the RO; he 
subsequently agreed to withdraw his request for a hearing in 
lieu of VA examination.  

Upon consideration of the foregoing, the Board finds that the 
veteran is not prejudiced by the Board's consideration of his 
claims at this juncture.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Service Connection

The veteran claims entitlement to service connection for 
PTSD.  Applicable law provides that service connection will 
be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA received the veteran's claim of entitlement to service 
connection for PTSD in May 1999.  Pertinent law provides that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
As referenced above, provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
DSM-IV.  The Board also notes that 38 C.F.R. § 3.304(f) was 
recently amended with respect to personal assault PTSD 
claims.  However, that amendment did not change the pertinent 
part of the regulation dealing with the requirement of a 
diagnosis of PTSD.  See generally 67 Fed. Reg. 10330 (Mar. 7, 
2002).

The RO has implicitly determined that the veteran did not 
engage in combat with the enemy, and the Board must affirm 
that finding.  Service records do not support a finding of 
combat service, nor is there other supporting evidence of 
combat service.  Accordingly, there must be credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  

The RO has undertaken appropriate action to corroborate the 
stressors claimed by the veteran.  In this regard, it is 
noted that, during his Vietnam service, the veteran served as 
a security policeman with the 483 Security Police Squadron, 
Cam Ranh Bay Air Force Base.  One stressor has been verified, 
specifically, that he was on duty as a security policeman in 
a personnel carrier when a sapper penetrated the perimeter of 
Cam Ranh Air Force Base and two enemy were killed with no 
United States casualties.  

The record includes VA mental health treatment reports which 
reflect diagnostic impressions of PTSD.  These records also 
show that the veteran has been engaged in group therapy for 
PTSD.  

A May 2003 report of VA psychiatric examination is to the 
effect that the veteran's medical records were received and 
reviewed.  The impressions included major depression and 
chronic anxiety.  The examiner commented that, although the 
veteran's chart revealed that had been going to group therapy 
for several years, he did not see enough stressor to diagnose 
PTSD.  A June 2003 addendum to the May 2003 examination 
report includes the opinion of the examiner that the 
diagnostic impressions of major depression and chronic 
anxiety are unrelated to his period of military service.  

In reviewing the record, the Board notes that the VA 
examination report reflects that the examiner has 
acknowledged the veteran's military service in the Republic  
of Vietnam; however, after examining the veteran and noting 
his symptoms in detail, the examiner has declined to find 
that the veteran suffers from PTSD.  Accordingly, although 
the veteran is in receipt of VA outpatient mental health 
treatment for PTSD, the Board believes that the May 2003 
opinion of the VA examiner is entitled to greater weight.  
The examination was conducted for the express purpose of 
determining if the veteran suffers from PTSD.  This report 
shows that the veteran's history, including his VA mental 
health treatment, and symptoms were considered in detail and 
the examiner concluded that a diagnosis of PTSD was not 
warranted.  

The VA mental health treatment records which note findings of 
PTSD are based in large part on history provided by the 
veteran.  Accordingly, VA need not accept such findings for 
purposes of establishing a basis for a grant of service 
connection for PTSD.  Inasmuch as the May 2003 VA psychiatric 
examination report includes a diagnosis and opinion based on 
examination of the veteran, a review of his medical records, 
consideration of his verified stressor, and consideration of 
DSM-IV diagnostic criteria; the Board finds this examination 
report to be entitled to more weight than the VA mental 
health records. 

In this regard, it is noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  It is also the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Accordingly, the Board has 
accorded greater evidentiary weight to the VA specialist who 
reviewed the record and concluded that the veteran's 
psychiatric complaints do not support a diagnosis of PTSD 
related to the verified stressor.  The Board finds the 
opinions of the May 2003 examiner to be persuasive and 
supported by the examination findings. 

Increased Evaluation

The veteran claims that the severity of his service-connected 
hemorrhoids warrant a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected hemorrhoids have been rated 
by the RO under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7336, which pertains to both internal and 
external hemorrhoids.  Under this regulatory provision, a 
zero percent evaluation is warranted for mild or moderate 
hemorrhoids and a 10 percent evaluation is warranted for 
irreducible, large, or thrombotic hemorrhoids with excessive 
redundant tissue and evidencing frequent recurrences.  
38 C.F.R. § 4.114.

VA treatment records reflect that the veteran has sought 
treatment for recurrent complaints referable to hemorrhoids.  
Specifically, he complained of hemorrhoid pain in February 
1999 and underwent proctoscopy in May 1999.

A March 2001 report of VA rectal examination reflects that 
the veteran complained of being unable to lift in excess of 
30 pounds without rectal pain.  Objective findings noted that 
there was no evidence of thrombosis, prolapse, fissure, 
fistula, or anal ulcer.  This examination report included the 
following impressions:  (1) status post hemorrhoid problem 
which resulted in active duty surgery in approximately 1970 
with a good result and no complications, (2) occasional 
problems with hard stools which may or may not be under 
control using Metamucil, (3) occasional small amounts of 
bleeding seen on toilet tissue with no history of hemorrhage 
or large amounts of bleeding, and (4) no problems identified 
which would impact on employment, employability, or 
activities of dialing living.  

In a June 2001 statement, the veteran reported that his 
hemorrhoids become a problem when he had to stand for hours 
and hours at a time and when he was required to stand and 
walk on concrete for hours and hours.  

Upon VA rectal examination in June 2003, the veteran reported 
that his hemorrhoids had given him trouble since his 
discharge from service and they had increased in severity 
during the previous two years.  He stated that he used 
hemorrhoidal suppositories, creams, and ointments.  He also 
reported that the hemorrhoids sometimes came out of the 
rectum but there was no bleeding; rather, his symptoms were 
limited to burning and itching.  It was noted that the 
veteran experienced occasional leakage of fecal material 
through the anus but he did not wear any pads.  The examiner 
also noted that the veteran used Metamucil and stool 
softeners and had almost daily problems with his hemorroids.  
Rectal examination revealed two very tiny hemorrhoids coming 
out of the rectum that were approximately .25 centimeters in 
size.  There was no bleeding, fistula formation, or evidence 
of fistula or fistula tract.  The veteran had normal 
sphincter control, and no internal abnormalities in the anus 
or in the hemorrhoids were noted.  The impression included 
hemorrhoid problems on a daily basis.  

According to the evidence above, no more than a zero percent 
evaluation for hemorrhoids is warranted.  Over the years, 
hemorrhoids were not found on every examination, and at no 
time were irreducible, large, or thrombotic hemorrhoids with 
excessive redundant tissue or evidencing frequent recurrences 
found.  When hemorrhoids were seen, they were few in number 
and small.  Moreover, rectal bleeding has been said to occur 
only intermittently.  38 C.F.R. § 4.114, Diagnostic Code 
7336.  As such, a 10 percent evaluation for hemorrhoids is 
not warranted.

The Board observes that although the veteran is entitled to a 
staged rating as this case entails an initial evaluation, at 
no time during the pendency of this appeal have the veteran's 
hemorrhoids caused symptomatology consistent with an 
evaluation in excess of zero percent.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected hearing loss disorder has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submissions for assignment 
of the extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

Finally, in making this determination with respect to the 
veteran's claims for service connection and entitlement to an 
increased rating, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an initial compensable evaluation for 
hemorrhoids is denied.




_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



